            Case 2:19-cv-01766-JCC-MLP Document 56 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KENNETH THOMAS, JR.,

 9                              Plaintiff,                  Case No. C19-1766-JCC-MLP

10          v.                                              MINUTE ORDER

11   CORRECTIONS OFFICER HOPF, et al.,

12                              Defendants.

13
            The following Minute Order is made at the direction of the Court, the Hon. Michelle L.
14
     Peterson, United States Magistrate Judge:
15
            On March 4, 2021, Plaintiff submitted a motion to compel (“Plaintiff’s Motion”)
16
     requesting that Defendant Hopf respond to Plaintiff’s previously sent discovery requests. (Dkt.
17
     # 51 at 1.) On March 15, 2021, Defendants responded that Defendant Hopf has 30 days from
18
     February 22, 2021, to respond to Plaintiff’s discovery requests based on this Court’s previous
19
     Order lifting a stay of discovery (dkt. # 48) and that 30 days has yet to elapse. (Dkt. # 52 at 1.)
20
     Furthermore, Defendants note Plaintiff’s Motion is moot because Defendant Hopf served his
21
     responses and objections to Plaintiff’s two set of discovery requests by mail on March 12, 2021.
22
     (Id.; see Duncan Decl. (Dkt. # 53) at ¶ 3.)
23




     MINUTE ORDER - 1
           Case 2:19-cv-01766-JCC-MLP Document 56 Filed 03/19/21 Page 2 of 2




 1          Accordingly, because Defendant Hopf has since filed responses to Plaintiff’s discovery

 2   requests, Plaintiff’s Motion (dkt. # 49) is DENIED as moot.

 3          Dated this 19th day of March, 2021.

 4                                                      William M. McCool
                                                        Clerk of Court
 5
                                                     By: /s/Tim Farrell
 6                                                       Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
